                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                                No. 18-CR-80 CJW
 vs.                                               ORDER REGARDING
                                              MAGISTRATE’S REPORT AND
 JOSEPH MERCIL,
                                                   RECOMMENDATION
                Defendant.                    CONCERNING DEFENDANT’S
                                                     GUILTY PLEA
                                ____________________

                    I.       INTRODUCTION AND BACKGROUND
       On August 21, 2018, an Indictment was filed against defendant charging defendant
in count three of the Indictment. On October 22, 2018, defendant appeared before
United States Magistrate Judge Mark Roberts and entered a plea of guilty to count three
of the Indictment.       On October 22, 2018, Judge Roberts filed a Report and
Recommendation in which he recommended that defendant’s guilty plea be accepted.
On October 23, 2018, defendant filed a waiver of objections to Report and
Recommendation.      The Court, therefore, undertakes the necessary review of Judge
Roberts’ recommendation to accept defendant’s plea in this case.
                                    II.    ANALYSIS
       Pursuant to statute, this Court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C). Where no objection has been made to a magistrate’s report
and recommendation, the Court reviews the magistrate’s report and recommendation
for clear error. 28 U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal
Procedure 59(b) provides for review of a magistrate judge’s report and recommendation
on dispositive motions, where objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

FED. R. CRIM. P. 59(b)(3).1
       In this case, defendant filed a waiver of objections to report and recommendation,
and it appears to the Court upon review of Judge Roberts’ findings and conclusions that
the findings and conclusions are not clearly erroneous. Therefore, the Court ACCEPTS
Judge Roberts’ Report and Recommendation of October 22, 2018, and ACCEPTS
defendant’s plea of guilty in this case to count three of the Indictment.
       IT IS SO ORDERED this 24th day of October, 2018.




                                          __________________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




1
   United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per
curiam), suggests that a defendant may have the right to de novo review of a magistrate
judge’s recommendation to accept a plea of guilty even if no objection is filed.



                                             2
